                                          United States District Court
                                           Western District of Texas
                                                    Del Rio
                                              Deficiency Notice


To:             Silverman, Daphne L.
From:           Court Operations Department, Western District of Texas
Date:           Wednesday, July 17, 2019
Re:             02:19-CR-01458-AM / Doc # 25 / Filed On: 07/16/2019 08:32 PM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: The proposed order is incorrect. Please address the signature line to U.S. District Judge Alia Moses. For
this reason, this motion will be terminated and will not be forwarded to Judge for consideration. Please correct and
re-file.
